In an action, inter alia, for a permanent injunction pursuant to ECL 71-2703 to compel the defendants to remove contaminated soil from certain real property, the defendant James McGrane appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 14, 2001, which granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
Contrary to the contention of the defendant James McGrane, the president and sole shareholder of the defendant Clean Earth of New York, Inc., the Supreme Court properly granted the plaintiffs’ motion for summary judgment against him in his individual capacity. In support of their motion for summary judgment, the plaintiffs submitted evidence that McGrane himself participated in violations of the Environmental Conservation Law, and McGrane failed to submit evidence to raise a triable issue of fact in opposition (see Malin v Wolf Petroleum Corp., 272 AD2d 527, 528; Matter of Jackson’s Mar. v Jorling, 193 AD2d 863, 866; cf. State of New York v Shore Realty Co., 759 F2d 1032, 1052). O’Brien, J.P., Krausman, Townes and Rivera, JJ., concur.